Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 28-37 are pending. Claims 1-27 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoji et al (2002, Plant Mol. Bio., 50:427-440) as evidenced by Hibi et al (1994, Plant Cell, 6:723-735), and in view of Conkling et al (US 6,907,887).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-37 are drawn to a method for producing a reduced anatabine tobacco plant comprising introducing a construct to suppress a gene product encoded by SEQ ID NO: 1 and products and seeds produced therefrom.
It is initially noted that the reason or motivation to modify prior art need not be done to achieve the same result as Applicant: any prior art that teaches the introduction of an isolated nucleic acid as instantly claimed into a tobacco plant would be structurally indistinguishable from the tobacco plant as claimed. See MPEP 2144. Thus, absent an unexpected result, it necessarily follows that this plant would have reduced anatabine levels.
	Shoji et al teach A622 expression patterns are similar to those of PMT, the first enzyme in nicotine biosynthesis, suggesting that A622 may function in the metabolism of nicotine (p. 427, see Abstract). Shoji et al teach the construction of RNA probes derived from the full-length cDNA of tobacco A622 as taught by Hibi et al (p. 429, col. 2, last par. bridging p. 430). 
	Shoji et al also teach the expression of the A622 gene in N. sylvestris, that nic low nicotine mutants show that A622 is down-regulated, that A622 is involved in the metabolism of nicotine or other related alkaloids, and that transgenic tobacco plants with modified A622 gene expression are being generated (p. 431, col. 1, par. 1 and 2; p. 438, col. 1, par. 1). Thus, Shoji et al explicitly suggest suppression of a gene product encoded by SEQ ID NO: 1.
	Hibi et al, which is referred to in Shoji et al, teach a cDNA having a nucleic acid sequence designated “D28505” with 100% sequence identity to SEQ ID NO: 1 (see Attachment A; see also Abstract; see p. 726, col. 2, par. 2; p. 734, col. 1, par. 1).
	Shoji et al does not ipsis verbis teach the introduction of a nucleic acid to suppress expression of a gene product encoded by SEQ ID NO: 1 in a tobacco plant or a product derived from said plant.
Conkling et al claim a cured tobacco product or cigarette comprising a genetic modification, a reduced amount of nicotine, and a collective amount of NNN, NAT, NAB and NNK of less than 0.5 [Symbol font/0x6D]g/g (see claims 1, 10 and 11). Conkling et al further claim a cured tobacco product comprised of an exogenous QPTase gene or a fragment thereof at least 13 nucleotides in length (see claim 7).
	Conkling et al teach that the method for reducing nicotine and tobacco specific nitrosamines (TSNA) such as NNN, NNK, NAT and NAB involves genetic engineering to target enzymes  involved in nicotine synthesis, and are included but not limited to QPTase and PMT (col. 12, lines 21-35). 
	Conkling et al further teach that the method involves transforming a tobacco plant cell with a DNA construct (col. 12, lines 46-63) that expresses a QPTase antisense molecule to reduce levels of nicotine and TSNA as compared to unmodified or control tobacco cells and plants (col. 13, lines 35-43). 
	Conkling et al also teach that QPTase and PMTase are directly proportional to levels of nicotine biosynthesis (col. 8, lines 14-19), that reducing nicotine levels is directly related to a reduction in TSNAs (col. 8, lines 2-3), and that expression of QPTase in antisense orientation leads to a 10% decrease in nicotine levels (col. 25, lines 22-29, lines 63-65).
	Therefore, at the time the invention was made it would have been prima facie obvious to one of ordinary skill in the art to suppress expression of a gene product encoded by SEQ ID NO: 1 because Shoji et al teach said nucleic acid encodes the A622 gene and plays a role in nicotine biosynthesis, and because Shoji et al explicitly teaches that A622 gene expression should be modulated and studied.
	One would have a reasonable expectation of success in making a reduced-nicotine tobacco plant or product because Conkling et al teaches that antisense RNA can be used to predictably decrease expression of a desired target gene involved in nicotine biosynthesis, for example, QPTase, and because Shoji et al teaches that reduced A622 gene expression correlates with reduced nicotine content.
	The plant produced by the method as taught by Shoji et al or by combining the teachings of Shoji et al and Conkling et al would necessarily result in a plant with reduced anatabine content because it comprises the isolated nucleic acid molecules as instantly claimed and would therefore have the same structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,856,487 B2 (referred to herein as ‘487). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 28-37 are directed to methods for producing tobacco products with reduced nicotine or anatabine by mutagenizing the nucleotide sequence of SEQ ID NO: 1 or by introducing an RNAi construct to suppress expression of said gene, and products produced therefrom.
	‘487 claims a method for reducing anatabine in a tobacco plant comprising introducing a cDNA molecule to suppress a gene product encoded by SEQ ID NO: 1 (claims 1 and 2).
	Therefore, at the time of filing of the instant invention it would have been prima facie obvious to arrive at the instantly claimed methods and products because ‘487 claims a method to reduce the expression of SEQ ID NO: 1 which would necessarily yield products produced therefrom, and because mutagenesis in functionally equivalent to using RNAi to suppress gene expression.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


ATTACHMENT A

Alignment of D28505 from Hibi et al with SEQ ID NO: 1 of the instant invention
TOBA622A
LOCUS       TOBA622A                1179 bp    mRNA    linear   PLN 10-JAN-2003
DEFINITION  Nicotiana tabacum mRNA for A622, complete cds.
ACCESSION   D28505
VERSION     D28505.1  GI:507822
KEYWORDS    nicotine biosynthesis.
SOURCE      Nicotiana tabacum (common tobacco)
  ORGANISM  Nicotiana tabacum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 1179)
  AUTHORS   Hibi,N., Higashiguchi,S., Hashimoto,T. and Yamada,Y.
  TITLE     Gene expression in tobacco low-nicotine mutants
  JOURNAL   Plant Cell 6 (5), 723-735 (1994)
   PUBMED   8038607
REFERENCE   2  (bases 1 to 1179)
  AUTHORS   Hibi,N.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-FEB-1994) Naruhiro Hibi, Kyoto University, Dept. of
            Agricultural Chemistry; Kitashirakawa-oiwakecho, Sakyo-ku, Kyoto
            606, Japan (Tel:81-75-753-6388, Fax:81-75-753-6398)
FEATURES             Location/Qualifiers
     source          1..1179
                     /organism="Nicotiana tabacum"
                     /mol_type="mRNA"
                     /strain="Burley 21"
                     /db_xref="taxon:4097"
                     /clone="A622"
                     /tissue_type="root"
                     /clone_lib="Librarian II kit"
     CDS             79..1011
                     /note="isoflavon reductase-homologue"
                     /codon_start=1
                     /product="A622"
                     /protein_id="BAA05866.1"
                     /db_xref="GI:507823"
                     /translation="MVVSEKSKILIIGGTGYIGKYLVETSAKSGHPTFALIRESTLKN
                     PEKSKLIDTFKSYGVTLLFGDISNQESLLKAIKQVDVVISTVGGQQFTDQVNIIKAIK
                     EAGNIKRFLPSEFGFDVDHARAIEPAASLFALKVRIRRMIEAEGIPYTYVICNWFADF
                     FLPNLGQLEAKTPPRDKVVIFGDGNPKAIYVKEEDIATYTIEAVDDPRTLNKTLHMRP
                     PANILSFNEIVSLWEDKIGKTLEKLYLSEEDILQIVQEGPLPLRTNLAICHSVFVNGD
                     SANFEVQPPTGVEATELYPKVKYTTVDEFYNKFV"

  Query Match             100.0%;  Score 1179;  DB 86;  Length 1179;
  Best Local Similarity   100.0%;  
  Matches 1179;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAAAATCCGATTTAATTCCTAGTTTCTAGCCCCTCCACCTTAACCCGAAGCTACTTTTTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAAAATCCGATTTAATTCCTAGTTTCTAGCCCCTCCACCTTAACCCGAAGCTACTTTTTT 60

Qy         61 TCTTCCCCTAGGAGTAAAATGGTTGTATCAGAGAAAAGCAAGATCTTAATAATTGGAGGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCTTCCCCTAGGAGTAAAATGGTTGTATCAGAGAAAAGCAAGATCTTAATAATTGGAGGC 120

Qy        121 ACAGGCTACATAGGAAAATACTTGGTGGAGACAAGTGCAAAATCTGGGCATCCAACTTTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ACAGGCTACATAGGAAAATACTTGGTGGAGACAAGTGCAAAATCTGGGCATCCAACTTTC 180

Qy        181 GCTCTTATCAGAGAAAGCACACTCAAAAACCCCGAGAAATCAAAACTCATCGACACATTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCTCTTATCAGAGAAAGCACACTCAAAAACCCCGAGAAATCAAAACTCATCGACACATTC 240

Qy        241 AAGAGTTATGGGGTTACGCTACTTTTTGGAGATATATCCAATCAAGAGAGCTTACTCAAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AAGAGTTATGGGGTTACGCTACTTTTTGGAGATATATCCAATCAAGAGAGCTTACTCAAG 300

Qy        301 GCAATCAAGCAAGTTGATGTGGTGATTTCCACTGTCGGAGGACAGCAATTTACTGATCAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GCAATCAAGCAAGTTGATGTGGTGATTTCCACTGTCGGAGGACAGCAATTTACTGATCAA 360

Qy        361 GTGAACATCATCAAAGCAATTAAAGAAGCTGGAAATATCAAGAGATTTCTTCCTTCAGAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTGAACATCATCAAAGCAATTAAAGAAGCTGGAAATATCAAGAGATTTCTTCCTTCAGAA 420

Qy        421 TTTGGATTTGATGTGGATCATGCTCGTGCAATTGAACCAGCTGCATCACTCTTCGCTCTA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TTTGGATTTGATGTGGATCATGCTCGTGCAATTGAACCAGCTGCATCACTCTTCGCTCTA 480

Qy        481 AAGGTAAGAATCAGGAGGATGATAGAGGCAGAAGGAATTCCATACACATATGTAATCTGC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AAGGTAAGAATCAGGAGGATGATAGAGGCAGAAGGAATTCCATACACATATGTAATCTGC 540

Qy        541 AATTGGTTTGCAGATTTCTTCTTGCCCAACTTGGGGCAGTTAGAGGCCAAAACCCCTCCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AATTGGTTTGCAGATTTCTTCTTGCCCAACTTGGGGCAGTTAGAGGCCAAAACCCCTCCT 600

Qy        601 AGAGACAAAGTTGTCATTTTTGGCGATGGAAATCCCAAAGCAATATATGTGAAGGAAGAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGAGACAAAGTTGTCATTTTTGGCGATGGAAATCCCAAAGCAATATATGTGAAGGAAGAA 660

Qy        661 GACATAGCGACATACACTATCGAAGCAGTAGATGATCCACGGACATTGAATAAGACTCTT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GACATAGCGACATACACTATCGAAGCAGTAGATGATCCACGGACATTGAATAAGACTCTT 720

Qy        721 CACATGAGACCACCTGCCAATATTCTATCCTTCAACGAGATAGTGTCCTTGTGGGAGGAC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CACATGAGACCACCTGCCAATATTCTATCCTTCAACGAGATAGTGTCCTTGTGGGAGGAC 780

Qy        781 AAAATTGGGAAGACCCTCGAGAAGTTATATCTATCAGAGGAAGATATTCTCCAGATTGTA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 AAAATTGGGAAGACCCTCGAGAAGTTATATCTATCAGAGGAAGATATTCTCCAGATTGTA 840

Qy        841 CAAGAGGGACCTCTGCCATTAAGGACTAATTTGGCCATATGCCATTCAGTTTTTGTTAAT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CAAGAGGGACCTCTGCCATTAAGGACTAATTTGGCCATATGCCATTCAGTTTTTGTTAAT 900

Qy        901 GGAGATTCTGCAAACTTTGAGGTTCAGCCTCCTACAGGTGTCGAAGCCACTGAGCTATAT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GGAGATTCTGCAAACTTTGAGGTTCAGCCTCCTACAGGTGTCGAAGCCACTGAGCTATAT 960

Qy        961 CCAAAAGTGAAATACACAACCGTCGACGAGTTCTACAACAAATTTGTCTAGTTTGTCGAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CCAAAAGTGAAATACACAACCGTCGACGAGTTCTACAACAAATTTGTCTAGTTTGTCGAT 1020

Qy       1021 ATCAATCTGCGGTGACTCTATCAAACTTGTTGTTTCTATGAATCTATTGAGTGTAATTGC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 ATCAATCTGCGGTGACTCTATCAAACTTGTTGTTTCTATGAATCTATTGAGTGTAATTGC 1080

Qy       1081 AATAATTTTCGCTTCAGTGCTTTTGCAACTGAAATGTACTAGCTAGTTGAACGCTAGCTA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 AATAATTTTCGCTTCAGTGCTTTTGCAACTGAAATGTACTAGCTAGTTGAACGCTAGCTA 1140

Qy       1141 AATTCTTTACTGTTGTTTTCTATTTTTCGTCTTATTCCA 1179
              |||||||||||||||||||||||||||||||||||||||
Db       1141 AATTCTTTACTGTTGTTTTCTATTTTTCGTCTTATTCCA 1179